Citation Nr: 0518280
Decision Date: 07/05/05	Archive Date: 09/19/05

Citation Nr: 0518280	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  97-07 808	)	DATE JUL 05 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for the residuals of human immunodeficiency virus 
(HIV).

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for an acquired psychiatric disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


VACATUR

The veteran served on active military duty from November 1982 
to February 1985.

Previously, in a December 2003 decision and remand, the Board 
of Veterans' Appeals (Board) reopened the previously denied 
claim for entitlement to service connection for an acquired 
psychiatric disorder, and remanded this issue for further 
development.  The decision further declined to reopen the 
previously denied claim for entitlement to service connection 
for the residuals of HIV.

In its remand, the Board requested that certain records be 
obtained, namely, Department of Army (DA) Form 20 records on 
two service members.  It has been determined that to request 
these records and associate them with the veteran's claims 
file, would be a violation of the Privacy Act.  See 
generally, 5 U.S.C.A. § 522.  As such, this type of 
development cannot be that type of alternative evidence so 
contemplated to be obtained in support of a claim involving 
personal assault.  See 38 C.F.R. § 3.304(f); VA Adjudication 
Procedure Manual, M21-1, Part III, para. 5.14(d).

Inasmuch as the specific development actions requested by the 
December 2003 decision and remand is inconsistent with the 
provisions of the Privacy Act, the Remand portion of the 
December 2003 decision must be VACATED to assure 


compliance with the law and to assure due process.  38 C.F.R. 
§ 20.904 (2002).  A new remand, in compliance with the 
Privacy Act, will be entered.


ORDER

The Remand portion of the Board's December 10, 2003 decision, 
is VACATED.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0334503	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  97-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of HIV.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for an acquired 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans affairs (VA).

The veteran testified at an RO hearing in January 1997 and at 
a Central Office (CO) Board hearing before the undersigned 
Veterans Law Judge in June 2003.  At the latter hearing, the 
veteran submitted a separate statement and copies of recent 
VA treatment records and waived initial consideration by the 
agency of original jurisdiction.  Copies of the hearing 
transcripts are associated with the claims file.

At his January 1997 RO hearing, the veteran withdrew his 
claim for service connection for post-traumatic stress 
disorder (PTSD); thus, this issue is not in appellate status.  
However, at his CO hearing, the veteran appears to have 
raised the issue of service connection for PTSD due to 
personal assault.  This issue is referred to the RO for 
appropriate action.

In August 1998 and October 1999, the Board remanded the case 
to the RO for additional development and readjudication.  The 
case now is before the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues on appeal.

2.  In a November 1990 decision, the Board denied service 
connection for HIV infection and a psychiatric disorder. 

3.  Evidence added to the record since the November 1990 
Board decision, showing that the veteran is HIV positive, is 
cumulative in nature and is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim for entitlement to service connection for 
residuals of HIV.  

4.  Evidence added to the record since the November 1990 
Board decision, consisting of VA and private treatment 
reports showing various diagnoses of psychiatric disorders, 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim for entitlement to service 
connection for an acquired psychiatric disability.  


CONCLUSIONS OF LAW

1.  The November 1990 Board decision, denying service 
connection for HIV infection and a psychiatric disorder, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 
20.1100 (2003). 

2.  New and material evidence has not been received since the 
November 1990 Board decision to reopen the claim of service 
connection for residuals of HIV.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

3.  New and material evidence has been received since the 
November 1990 Board decision to reopen the claim of service 
connection for an acquired psychiatric disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002) before the Board may determine whether the duty 
to assist is fulfilled and proceeding to evaluate the merits 
of that claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of whether new 
and material evidence has been submitted to reopen claims for 
service connection for residuals of HIV and an acquired 
psychiatric disorder as VA has complied with the notice and 
duty to assist provisions of the VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the Board notes that collectively, in a December 
1997 statement of the case (SOC), supplemental statements of 
the case (SSOCs) issued in April 1997, March 1999, November 
2001 and August 2002, and various letters to the veteran, he 
was specifically told that there was no evidence showing that 
new and material evidence had been received to reopen the 
service-connection claims for HIV related disorder or for 
acquired psychiatric disability.  In a June 2001 VCAA letter, 
VA has advised him of the information needed to reopen and to 
substantiate his claims for service connection and informed 
him of what VA had done and would do.  In that letter, the RO 
also notified him that he needed to submit new and material 
evidence in support of his claims, such as statements from 
doctors who treated him during or shortly after service.  
Specific evidence, including a medical nexus opinion from the 
veteran's doctor, was requested after remands in 1998 and 
1999.  With respect to his HIV claim, in a July 1997 letter, 
the veteran was advised that he needed to provide material 
evidence not previously submitted to reopen his claim.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

With regard to VA's duty to assist, the Board finds that all 
relevant and available service and post-service private and 
VA medical records, responses from [redacted] and [redacted] Air 
Force Bases (AFBs), VA examination reports dated in November 
1986 and February 1989 with an April 1989 addendum, hearing 
transcripts, and various lay statements have been associated 
with the claims file.  In compliance with the 1998 and 1999 
remands, the RO obtained, or attempted to obtain, the 
veteran's medical records from the [redacted], [redacted] VA 
and [redacted] VA Medical Centers (VAMCs), his Social 
Security Administration records, and his private medical 
records from various sources including: [redacted] General 
Hospital, [redacted] Behavioral Clinic, [redacted] 
Hospital, [redacted] General Hospital, [redacted] 
Medical Center, Doctors' Hospital, [redacted] [redacted] 
Hospital, [redacted] Hospital, [redacted]Memorial 
Hospital, [redacted] Hospital, and  
[redacted], M.D. and Associates Therapeutic Center.  The 
veteran and his representative have been given the 
opportunity to supplement the record.  Additional statements 
from the veteran, his sister and mother, and his 
representative have been associated with the claims file.  
But the Board is not aware of the existence of additional 
relevant evidence that could serve to reopen and establish 
service connection for HIV, namely a medical opinion linking 
his HIV to service.  

Also in compliance with the 1998 and 1999 remand 
instructions, the RO was instructed to, and did, readjudicate 
the issue of whether new and material evidence had been 
submitted to allow reopening of the service-connection claims 
in light of the analysis set forth in Manio v. Derwinski, 1 
Vet. App. 140 (1991), and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), by issuing SSOCs in March 1999, November 2001 and 
August 2002.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's 1998 and 1999 
remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).

In light of the foregoing, the Board finds no prejudice to 
the veteran in this case by proceeding with the adjudication 
of the appeal as VA has complied to the extent possible with 
the notice and duty to assist provisions of the VCAA.  The 
Board finds that there has been no prejudice to the veteran 
in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

New and Material Claims

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).

The Board notes that the veteran's original claim for 
entitlement to service connection for HTDL III positive (HIV 
infection) and a psychiatric disorder was denied in a 
February 1987 rating decision by the San Diego Regional 
Office.  By a letter dated in March 1987, the veteran was 
notified of the RO's action and was advised of his appellate 
rights, and the veteran perfected a timely appeal.  In a 
November 1990 decision, the Board denied the veteran's claim 
seeking entitlement to service connection for HIV infection 
and a psychiatric disorder.  At the time of the November 1990 
Board decision, the veteran's clinical records showed that he 
reported incidences of sexual assault by superior officers in 
service.  The veteran tested positive by ELISA on HTLV-III in 
September 1985, but there was no competent medical evidence 
linking the disorder to service.  With respect to a 
psychiatric disorder, the veteran stated that he developed 
the condition as a result of his active service.  VA medical 
records show that the veteran, when examined by VA in 
November 1986 and in February 1989, there was no evidence of 
an acquired psychiatric disorder, other than a drug-induced 
psychosis.  

Based on this evidence, the Board found that an acquired 
primary psychiatric disorder was not present in service or 
since, as polysubstance abuse is not service connectable nor 
is any acute recurrent psychotic manifestation secondary to 
substance abuse.  The Board also found that HIV-
seropositivity ("AIDS") was not demonstrated in service, 
since it was first shown on testing in the Fall of 1985 and 
was unrelated to service or any symptom or experience in 
service.  Thus, the Board concluded that neither HIV 
infection ("AIDS") nor a psychiatric disorder was incurred 
in or aggravated by service and added that a psychosis may 
not be presumed to have been incurred in service. 

In 1994, the veteran sought to reopen his claim for service 
connection for HIV infection and filed a claim for service 
connection for PTSD.  In a March 1995 rating decision, the 
subject of this appeal, the RO determined that new and 
material evidence adequate to reopen the veteran's claim for 
service connection for HIV infection had not been submitted 
and denied service connection for a psychiatric disorder to 
include PTSD on the merits.  The veteran was notified of this 
decision and was advised of his appellate rights the same 
month; he perfected an appeal within one year of 
notification. 

Since the veteran did not seek reconsideration of the 
November 1990 Board decision, it became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below concludes that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for residuals of HIV has not been 
received.  However, based on all the evidence of record, the 
Board concludes that new and material evidence sufficient to 
reopen the veteran's claim for service connection for a 
psychiatric disorder has been received.  See 38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).



Evidence Received Since the November 1990 Board Decision.  

HIV Positive

The evidence received into the record since the previous 
denial of service connection includes reports of VA and 
private treatment records confirming a diagnosis of HIV 
positive.  In addition, lay statements were received from the 
veteran's sister in October 1995 and July 2001.  She stated 
that the veteran called her from [redacted] on more than one 
occasion to report that he had been sexually assaulted by his 
superiors, that he was not the same person when he was 
discharged from the Air Force in 1985, and that she believes 
that the veteran's psychotic disorders had their origin while 
he was service on active duty.  As for his HIV, she believes 
that he was infected while on active duty, pointing to the 
facts of his treatment for pneumonia and Hepatitis B while in 
service, that sexual abuse involves an exchange of body 
fluids and blood, and the veteran tested positive for HIV 
within the same year of his discharge.  In a statement 
received in July 2001, the veteran's mother reiterated her 
earlier contentions that her son was a happy young man when 
he went off to the Air Force; but when he returned home he 
was nervous, depressed and confused. 

The veteran provided testimony at two hearings on appeal 
conducted in January 1997 and June 2003.  At these hearings, 
he recounted the allegations of in-service sexual assault 
previously considered by the Board in November 1990 and his 
diagnosis of HIV in the Fall of 1985.  

While most of this evidence is clearly new, the evidence is 
not material to the issue under consideration and thus, is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

This evidence is new inasmuch as it was not previously of 
record.  However, it is cumulative in nature and not relevant 
or probative to the issue at hand.  It merely restates 
assertions previously made by the veteran and rejected by the 
previous Board decision at least with respect to the 
allegation of sexual assault and only reconfirms the prior 
HIV diagnosis.  As there still is no competent medical 
evidence linking the veteran's HIV to service in the newly 
received information, the Board determines that new and 
material evidence has not been received to reopen the 
veteran's claim.  The new medical records and lay statements 
and testimony reiterate the history originally articulated by 
the veteran regarding sexual assault in service and that he 
was a changed person after his discharge from the Air Force.  
But this history was previously reviewed and rejected in the 
prior Board determination.  

As to the lay statements and testimony, the Board finds they 
are not material as such lay opinions are not probative as to 
the question of causation or diagnosis.  The law provides 
that, with respect to questions involving diagnosis or 
medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claim for service connection for residuals of HIV, 
the Board's November 1990 decision remains final.  
Accordingly, the benefit sought on appeal must be denied.

An Acquired Psychiatric Disorder

The veteran's testimony and various lay statements, although 
new, are not material as they are redundant and cumulative in 
nature and cannot form the basis for reopening the veteran's 
claim for service connection.  As noted above, where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim.

But the evidence received since the November 1990 Board 
decision also consists of VA and private medical records and 
hospital reports, showing that the veteran has been diagnosed 
with various psychiatric disorders.  The recorded diagnoses 
include schizophrenia, atypical psychosis, major depression, 
PTSD related to military sexual trauma, in addition to 
polysubstance abuse and schizoid personality disorder.  At 
the time of the November 1990 Board decision, the then most 
recent VA examination showed no evidence of psychiatric 
disability.  Since the newly received evidence shows the 
presence of some type of psychiatric disorder, this evidence 
is so significant that it must be viewed in the context of 
the other evidence in order to reach a fair determination on 
the merits of the veteran's claim.  Based on the foregoing, 
the Board concludes that, inasmuch as new and material 
evidence has been presented to reopen the previously 
disallowed claim, the claim is reopened.  See 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).  


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for residuals of 
HIV is not reopened.  The appeal is denied.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  To this extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a psychiatric disorder, the 
claim is REMANDED for de novo review.

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for compensation claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2003).

The Board observes that the record is replete with in-patient 
and outpatient treatment records for HIV, polysubstance 
abuse, and various psychiatric disorders linked to substance 
abuse, homosexual/bisexual encounters and allegations of in-
service sexual assault.  With regard to allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD, or another 
psychiatric disorder, secondary to personal assault.  VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14 (April 
30, 1999) (hereinafter M21-1).  Because assault is an 
extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
Therefore, alternative evidence must be sought.  

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service assault.  See M21-1, Part III, 5.14(8).  

The Board notes that the duty to assist includes obtaining 
additional treatment records, service personnel records, and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  The Board observes 
that, at his RO and CO hearings and in various statements, 
the veteran gave the names of service personnel stationed at 
[redacted] AFB, [redacted], who allegedly sexually assaulted 
him repeatedly in the Spring of 1983, and of a naval 
chaplain, who, individually and with others, sexually 
assaulted the veteran in the summer of 1984.  It is unclear 
from the records whether these latter assaults occurred while 
he was stationed at [redacted] Naval Base in [redacted] or at 
[redacted] AFB, [redacted].  The veteran also indicated that he 
had been treated at the [redacted] Medical Center in 
[redacted], [redacted] and he was currently being treated by 
VA.  The veteran's lay testimony alone is not enough to 
establish the occurrence of the alleged personal assaults.  
The Board feels that another attempt should be made by the RO 
to ask the veteran to identify and sign releases for health 
care providers that treated him for any psychiatric disorder, 
to include substance abuse, since February 1985 and should 
obtain missing non-VA and VA treatment records, in particular 
ones from the [redacted] Medical Center in [redacted], 
[redacted], and recent VA treatment records.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
addition, the RO should obtain copies of the veteran's 
personnel records and of the DA Form 20 for an Air Force 
Sergeant [redacted], who was stationed at [redacted] 
AFB in the Spring of 1983, and a naval chaplain, Lt. 
Commander [redacted], who was associated with the naval 
hospital at [redacted] Naval Base in [redacted] or stationed 
at [redacted] AFB, [redacted] during the summer of 1984.  
Finally, since the record shows multiple psychiatric 
diagnoses, including depression, substance abuse, PTSD, and 
dysthymia, the veteran will be afforded a VA psychiatric 
examination to provide an opinion as to whether any 
psychiatric disorder found on examination may be related to 
service, to include due to sexual assault.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from February 1985 
to the present.  The RO should obtain 
records from each health care provider he 
identifies, if not already in the claims 
file.  In particular, the RO should 
obtain missing records from the [redacted] 
Medical Center in [redacted], 
[redacted], and from the VA Medical 
Centers and outpatient clinics in 
[redacted] and [redacted], [redacted] 
from February 1985 to the present.  If 
records are unavailable, please have the 
provider so indicate.

2.  The RO should obtain and associate 
with the claims file copies of the 
veteran's personnel records and of the DA 
Form 20 for an Air Force Sergeant 
[redacted], who was stationed at [redacted] 
AFB in the Spring of 1983, and a naval 
chaplain, Lt. Commander [redacted], 
who was associated with the naval 
hospital at [redacted] Naval Base in 
[redacted] or stationed at [redacted] AFB, 
[redacted] during the summer of 1984.  If 
records for the veteran or the named 
servicemen are not found, the RO should 
document the record and explain what 
actions it took and the results of its 
efforts.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  The claims file and 
a copy of this remand must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  All special studies or 
tests including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of a personal assault, or 
whether it is the result of his abuse of 
alcohol or drugs.

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

4.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as necessary to comply with 38 
U.S.C.A. §§ 5103 and 5103A (West 2002) 
and 38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001)), and 
any other legal precedent are fully 
complied with and satisfied.  The claims 
file must include documentation that the 
RO has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






